Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered December 30, 2004. The order, insofar as appealed from, granted the motion of defendant Safe Systems Corporation for summary judgment dismissing the amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present—Pigott, Jr., PJ., Hurlbutt, Kehoe, Smith and Green, JJ.